INCORPORATED UNDER THE LAWS OF State of Nevada NUMBER SHARES X-NET SERVICES CORP. 25,000,000 common authorized par value $0.001 per share This Certifies that is the Registered holder of SharesTransferable only on the books of the Corporation by the holder hereof in person or by Attorney upon surrender of this Certificate properly endorsed. IN WITNESS WHEREOF, the said Corporation has caused this Cerfificate to be signed by its duly authorized officers and its Corporate Seal to be hereunto affixed this day of , A.D.. Secretary President Shares $.001 par value each
